Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-20 are currently pending.
2.	Claims 2-3, 9, and 15-16 are currently amended.
3.	The 112(b) rejections to Claims 1-20 has been overcome.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-3, 5-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 20140358415 A1) in view of Shay (US 20170365178 A1).
8.	Regarding Claim 1, McDonald teaches a method of operating a vehicle in a descent profile, the method comprising (McDonald: [0095] "With reference to FIG. 1, there is illustrated a diagram showing an altitude profile of an aircraft 100 performing an example of an optimized procedural descent 102 [operating vehicle in descent profile]."): 
Obtaining, at a controller module, a mathematical model of performance characteristics for an aircraft (McDonald: [0007] and [0016]-[0018] "In an embodiment, the process that is applied is a process of simulating the planned trajectory with the application of one or more other models to the planned trajectory. The one or more other models may include an environmental model and/or an Aircraft Performance Model [mathematical model of performance characteristics of aircraft]. Such models may have been applied in determining the planned trajectory."  Also, "In an embodiment, the at least one characteristic of the aircraft is modelled by an aircraft performance model associated with the aircraft. In an embodiment, the at least one characteristic includes an expected mass [performance characteristic] of the aircraft in following the planned trajectory. In an embodiment, the at least one characteristic further includes an expected speed [performance characteristic] of the aircraft in following the planned trajectory."); 
Generating an optimal guidance trajectory, for at least a first segment of descent, based on the mathematical model, the optimal guidance trajectory parameterized by a variable monotonically decreasing with altitude and ensuring an altitude parameter is satisfied; and operating the aircraft in accordance with the optimal guidance trajectory... (McDonald: [0093], [0101], and [0107] "Depending on the complexity of the FMS, the FMS can be programmed by pilots to provide reference signals to an Automatic Flight Control System (AFCS) and thus allowing the FMS to guide the aircraft along a specific flight plan or to automate [guidance] a variety of tasks such as, but not limited to, flight optimization [optimal trajectory], navigation, flight guidance or to execute a planned descent to a destination airport."  Also, "In one example, an objective of a FMS performing the planning phase to determine an optimized descent is to find the descent profile for which the required deceleration [variable] and altitude loss from cruise conditions [variable decreasing with altitude, altitude parameter satisfied] are achieved ideally by the work done by drag forces and gravity, i.e. the engine throttle is set to idle and kept there until the Final Approach Fix (FAF) [operating aircraft with optimal guidance trajectory in first segment]."  Also, "Upon entering the objectives and constraints for a flight in the Flight Management System (FMS) of an aircraft, the FMS computes the optimized trajectory [generating optimal guidance trajectory] meeting these objectives and constraints using an Environmental Model A (EM A) and an Aircraft Performance Model A (APM A) [based on mathematical model], the latter is a model of the aircraft's aerodynamic and propulsive behavior.").
McDonald fails to explicitly teach operating the aircraft in accordance with the optimal guidance trajectory prior to operating in a position-based guidance during a second segment of descent, which begins at an initial point. 
However, in the same field of endeavor, Shay teaches operating the aircraft in accordance with the optimal guidance trajectory prior to operating in a position-based guidance during a second segment of descent, which begins at an initial point (Shay: [0055], [0071], and [0075] "At the end of the decent phase 6, the aircraft 2 enters a low altitude flight phase 14, which may be defined by the airport and its ATC systems by a series of waypoints that the aircraft must pass through as the aircraft lands at the airport [position based guidance in second segment]. In the embodiment shown in FIG. 1, a merge point 16 [second segment of descent begins at initial point] establishes a transition between the descent phase 6 of the aircraft's flight trajectory to the low altitude phase 14. A final approach fix 18 aligns the aircraft 2 for its final descent to a touchdown point 20 on the airport's runway 22."  Also, "A Dijkstra algorithm can be used to generate a series of waypoints that expands outward from the aircraft's current position or another selected starting point, interactively considering every waypoint that requires optimization for a parameter [optimal guidance trajectory] (e.g., the least amount of fuel burn or least amount of time), moving from waypoint to waypoint until the algorithm reaches the destination or a point where the reference trajectory can be rejoined [prior to position based guidance where second segment of descent begins at initial point]."  Also, "The phases include climb, cruise, descent to the Mach-CAS transition altitude, constant CAS descent to a metering fix with a speed constraint or a CAS descent to the 250 KT deceleration altitude, a deceleration to the maneuvering speed for intercepting the final approach phase, descent and decelerating configuration on the final phase." Note that Shay uses the location/current position to identify waypoints for the flight path to follow to the airport in the low flight phase.  Waypoints are known to have coordinates and therefore using waypoints is position based guidance because the waypoints have a position associated with them. The position-based guidance can be broadly interpreted as using waypoint locations to guide the aircraft to the airport.  Additionally, once the optimized descent trajectory reaches transition point 16, the aircraft rejoins the trajectory and enters the low altitude flight phase. As further explained in [0057], for the low altitude flight phase, ATC develops a series of waypoints the aircraft must follow. Also note that waypoints have a location, and therefore, would be position based guidance.).
McDonald and Shay are considered to be analogous to the claim invention because they are in the same field of aircraft flight trajectories.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonald to incorporate the teachings of Shay to provide position-based guidance to the aircraft after the optimal trajectory segment because it provides the benefit of correcting the aircraft trajectory in order to land safely on the runway, while optimizing the descent trajectory.
9.	Regarding Claim 2, McDonald and Shay remains as applied above in Claim 1, and further, McDonald teaches the mathematical model is of a motion of the aircraft during the descent profile (McDonald: [0015]-[0016], [0018], and [0115] "In an embodiment, the step of modelling the performance of the aircraft in following the planned trajectory includes the application of environmental models to at least one characteristic of the aircraft to derive the expected deviations of the planned trajectory by the aircraft. In an embodiment, the at least one characteristic of the aircraft is modelled by an aircraft performance model associated with the aircraft [mathematical model].”  Also, "In an embodiment, the at least one characteristic further includes an expected speed [aircraft motion] of the aircraft in following the planned trajectory [during descent profile]."  Also, "Upon entering the objectives and constraints for a flight in the Flight Management System (FMS) of an aircraft, the FMS computes the optimized trajectory meeting these objectives and constraints using an Environmental Model A (EM A) and an Aircraft Performance Model A (APM A), the latter is a model of the aircraft's aerodynamic and propulsive behavior [mathematical model is of the motion of the aircraft]."). 
10.	Regarding Claim 3, McDonald and Shay remains as applied above in Claim 1, and further, McDonald teaches satisfying the altitude parameter includes the optimal guidance trajectory ending at a minimum altitude of the optimal guidance trajectory… (McDonald: [0095] and [0160]-[0161] "With reference to FIG. 1, there is illustrated a diagram showing an altitude profile of an aircraft 100 performing an example of an optimized procedural descent 102... In one example, Australian airspace specifically requires that the airspeed of an aircraft below 10,000 ft to be constrained to 250KCAS (250 below 10). This results in deceleration being achieved by a (near) level segment 104 at idle thrust (deceleration on profile). The descent continues at 250KCAS until at some stage, depending on operator procedures, further deceleration to minimum clean speed is initiated. From this point on the aircraft is decelerated on profile to final approach speed and the high lift devices (flaps or spoilers) are configured accordingly in steps. At final approach, thrust may be required to maintain airspeed and stabilize the aircraft for landing."  Also, "FIG. 10 provides a vertical profile of the IPI received from an arbitrary aircraft prior to commencing descent. In this example, the system 500 identifies: Two Idle Descent segments collectively referred as the Initial Descent segment. The initial descent starts from TOD, or just after TOD in case of a shallow segment initiating the descent, and ends at the start of the deceleration segment to 250KCAS at 10,000 ft Above Sea Level (ASL), generally around 10,500 ft ASL.").  
McDonald fails to explicitly teach the optimal guidance trajectory ending at a minimum altitude of the optimal guidance trajectory that is up-track of the initial point of the position-based guidance.  Although McDonald does teach ending the performance path for the constrained descent as described in [0095]-[0096] and Figure 1.
However, in the same field of endeavor, Shay teaches the optimal guidance trajectory ending at a minimum altitude of the optimal guidance trajectory that is up-track of the initial point of the position-based guidance (Shay: [0055] and [0071] "At the end of the decent phase 6, the aircraft 2 enters a low altitude flight phase 14 [at minimum altitude], which may be defined by the airport and its ATC systems by a series of waypoints that the aircraft must pass through as the aircraft lands at the airport [position based guidance]. In the embodiment shown in FIG. 1, a merge point 16 [optimal guidance trajectory ends a altitude, initial point of position based guidance] establishes a transition between the descent phase 6 of the aircraft's flight trajectory to the low altitude phase 14. A final approach fix 18 aligns the aircraft 2 for its final descent to a touchdown point 20 on the airport's runway 22."  Also, "A Dijkstra algorithm can be used to generate a series of waypoints that expands outward from the aircraft's current position or another selected starting point, interactively considering every waypoint that requires optimization for a parameter (e.g., the least amount of fuel burn or least amount of time), moving from waypoint to waypoint until the algorithm reaches the destination or a point where the reference trajectory can be rejoined." Note that the optimal guidance trajectory ends at the altitude of the merge point 16 in Shay. The optimal guidance ends and position-based guidance begins. Since the waypoints (position-based guidance) start at some altitude indicated as the low flight phase, then therefore, optimal guidance ends at some minimum altitude. Also, the ending point of the optimal guidance is before the position-based guidance, the ending point of the optimal guidance trajectory ending at an altitude would inherently be up track.  Switching guidance methods would require some moment in time to pass to be up track to the initial point of the position-based guidance.).  
McDonald and Shay are considered to be analogous to the claim invention because they are in the same field of aircraft flight trajectories.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonald to incorporate the teachings of Shay to end the optimal trajectory for position-based guidance because it provides the benefit of correcting the aircraft trajectory in order to land safely on the runway, while the aircraft has altitude to maneuver.
11.	Regarding Claim 5, McDonald and Shay remains as applied above in Claim 1, and further, McDonald teaches the mathematical model includes mass as a state variable (McDonald: [0064] and [0066] "In an embodiment, the method comprises receiving aircraft characteristics from an aircraft flight management system, the aircraft characteristics including current mass and current speed."  Also, "In an embodiment, the method comprises projecting aircraft intent at a plurality of discrete change points defined by the reference trajectory for an aircraft and inferring the mass [mass as state variable] and speed of the aircraft at each of the change points.").  
12.	Regarding Claim 6, McDonald and Shay remains as applied above in Claim 1, and further, McDonald teaches the generating of the optimal guidance trajectory further comprises a parameterization of energy intervals for the mathematical model (McDonald: [0101] and [0121] "In one example, one method in which this can be performed is by accurate estimation of the total energy of the aircraft on descent, which may be performed implicitly by the FMS."  Also, "Effectively, the guidance strategy balances the error in predicted total energy with either potential energy or kinetic energy. When balancing with potential energy [parameterize energy], the reference altitude profile will be departed. When balancing with kinetic energy [parameterize energy], speed and time will be affected. Note that departing the reference altitude profile will also affect time but indirectly. Energy can also be added through the application of thrust or dissipated through the application of speed brakes. Either way it will be the guidance strategy commanding or instructing these active energy management actions [energy intervals].”).  
13.	Regarding Claim 7, McDonald and Shay remains as applied above in Claim 1, and further, McDonald teaches the generating of the optimal guidance trajectory further comprises a parameterization of altitude intervals for the mathematical model (McDonald: [0117] and [0170] "In a more general sense, the dimensions of the reference trajectory related to the parameters the AFCS is controlling to will be very accurate. These dimensions will be referred to as controlled. For example, in a path managed descent, the lateral path and altitude are controlled [parameterization of altitude]."  Also, "This integration can subsequently be performed for a particular set of Trajectory Related Input Variables (such as the target descent CAS and the mass of the aircraft). Upon reaching the trigger condition during the integration, the final value of the free variable can be compared against the value of that variable in the end trajectory change point. If, for example, the free variable is altitude, the final altitude of the prediction can then be compared to the altitude of the end trajectory change point.").  
14.	Regarding Claim 8, McDonald and Shay remains as applied above in Claim 1, and further, McDonald teaches the generating of the optimal guidance trajectory further comprises calculating a speed along the optimal guidance trajectory for the mathematical model as a control variable (McDonald: [0115] and [0116] "Upon entering the objectives and constraints for a flight in the Flight Management System (FMS) of an aircraft, the FMS computes the optimized trajectory [generating optimal guidance trajectory] meeting these objectives and constraints using an Environmental Model A (EM A) and an Aircraft Performance Model A (APM A), the latter is a model of the aircraft's aerodynamic and propulsive behavior. This planned or reference trajectory is subsequently used to provide as reference to the Automatic Flight Control System (AFCS) to control to."  Also, "However after commencing descent the automation has the choice to control to either the altitude profile of the reference trajectory or the planned speed schedule [calculate speed as a control variable] of the reference trajectory (discussed in a previous paragraph)...With inaccuracies in the models A and in the case of controlling to speed, the aircraft will depart the altitude profile of the reference trajectory and be either above path or below path."). 
15.	Regarding Claim 9, McDonald and Shay remains as applied above in Claim 1, and further, McDonald teaches the generating of the optimal guidance trajectory starts at a prescribed top of descent (McDonald: [0095] "Upon reached the planned descent point 101 [starts at top of descent], the FMS commands the throttle controls of the aircraft to change the throttle setting of the aircraft to idle and to initiate the aircraft's descent [optimal guidance] at the cruise Mach number (cruise speed forward propagation)."  Also, "To be able to perform the descent as described above, the FMS, once programmed by the pilots to initiate the descent, will need to calculate the optimal descent path [generate optimal guidance trajectory] when the aircraft is still in cruise [at top of descent]."). 
16.	Regarding Claim 11, McDonald and Shay remains as applied above in Claim 1, and further, McDonald teaches the performance characteristics are one or more of an idle thrust, a weight of the vehicle, and or a winds aloft (McDonald” [0015]-[0017] "In an embodiment, the step of modelling the performance of the aircraft in following the planned trajectory includes the application of environmental models to at least one characteristic of the aircraft to derive the expected deviations of the planned trajectory by the aircraft. In an embodiment, the at least one characteristic of the aircraft is modelled by an aircraft performance model associated with the aircraft [mathematical model]. In an embodiment, the at least one characteristic includes an expected mass [weight of vehicle] of the aircraft in following the planned trajectory.").  
17.	Regarding Claim 12, McDonald and Shay remains as applied above in Claim 1, and further, McDonald teaches checking, via the controller module, that the optimal guidance trajectory complies with a set of airspace constraints (McDonald: [0109] "As discussed above, embodiments of FMS found in some advanced aircraft may be able to plan and execute an automated descent... There will therefore be deviations from the reference trajectory. Additional control input is therefore necessary to ensure the aircraft stays within particular constraints [complies with airspace constraints], which may be required by air traffic control or others. For example, the aircraft may be constrained within a path within three-dimensional space, but not constrained as to speed and therefore time. Alternatively, the aircraft may be constrained with the speed, but this may lead to variations in altitude due to deviations from the reference trajectory when at idle thrust.").  
18.	Regarding Claim 13, McDonald and Shay remains as applied above in Claim 12, and further, McDonald teaches the set of airspace constraints are one or more of an altitude or a vehicle speed (McDonald: [0109] "As discussed above, embodiments of FMS found in some advanced aircraft may be able to plan and execute an automated descent... There will therefore be deviations from the reference trajectory. Additional control input is therefore necessary to ensure the aircraft stays within particular constraints [complies with airspace constraints], which may be required by air traffic control or others. For example, the aircraft may be constrained within a path within three-dimensional space [altitude constraints], but not constrained as to speed and therefore time. Alternatively, the aircraft may be constrained with the speed [vehicle speed constraints], but this may lead to variations in altitude due to deviations from the reference trajectory when at idle thrust.").  
19.	Regarding Claim 14, McDonald teaches a system for determining a descent profile, the system comprising (McDonald: [0095] "With reference to FIG. 1, there is illustrated a diagram showing an altitude profile of an aircraft 100 performing an example of an optimized procedural descent 102 [operating vehicle in descent profile]."):  
Memory storing aircraft performance characteristics (McDonald: [0093] "In modern commercial aircraft (or other modern aircraft) such as the Boeing 7X7 or the Airbus A3XX, the systems may include flight management system (FMS). The FMS will generally include a Flight Management Computer (FMC), a Command and Display Unit (CDU) and Flight Data Storage Units (FDSU) [memory storing aircraft characteristics]. The FMS is a computer system arranged to automate a wide variety of in-flight tasks such as flight plan management."); 
A controller module configured to perform the steps of: obtaining a mathematical model of performance characteristics for an aircraft (McDonald: [0007] and [0016]-[0018] "In an embodiment, the process that is applied is a process of simulating the planned trajectory with the application of one or more other models to the planned trajectory. The one or more other models may include an environmental model and/or an Aircraft Performance Model [mathematical model of performance characteristics of aircraft]. Such models may have been applied in determining the planned trajectory."  Also, "In an embodiment, the at least one characteristic of the aircraft is modelled by an aircraft performance model associated with the aircraft. In an embodiment, the at least one characteristic includes an expected mass [performance characteristic] of the aircraft in following the planned trajectory. In an embodiment, the at least one characteristic further includes an expected speed [performance characteristic] of the aircraft in following the planned trajectory.");
Generating an optimal guidance trajectory, for at least a first segment of descent, based on the mathematical model, the optimal guidance trajectory508884-US-3 / 71966-1897 parameterized by a variable monotonically decreasing with altitude and ensuring an altitude parameter is satisfied; and operating the aircraft in accordance with the optimal guidance trajectory… (McDonald: [0093], [0101], and [0107] "Depending on the complexity of the FMS, the FMS can be programmed by pilots to provide reference signals to an Automatic Flight Control System (AFCS) and thus allowing the FMS to guide the aircraft along a specific flight plan or to automate [guidance] a variety of tasks such as, but not limited to, flight optimization [optimal trajectory], navigation, flight guidance or to execute a planned descent to a destination airport."  Also, "In one example, an objective of a FMS performing the planning phase to determine an optimized descent is to find the descent profile for which the required deceleration [variable] and altitude loss from cruise conditions [variable decreasing with altitude, altitude parameter satisfied] are achieved ideally by the work done by drag forces and gravity, i.e. the engine throttle is set to idle and kept there until the Final Approach Fix (FAF) [operating aircraft with optimal guidance trajectory in first segment]."  Also, "Upon entering the objectives and constraints for a flight in the Flight Management System (FMS) of an aircraft, the FMS computes the optimized trajectory [generating optimal guidance trajectory] meeting these objectives and constraints using an Environmental Model A (EM A) and an Aircraft Performance Model A (APM A) [based on mathematical model], the latter is a model of the aircraft's aerodynamic and propulsive behavior.").
McDonald fails to explicitly teach operating the aircraft in accordance with the optimal guidance trajectory prior to operating in a position-based guidance, which begins at an initial point.  
However, in the same field of endeavor, Shay teaches operating the aircraft in accordance with the optimal guidance trajectory prior to operating in a position-based guidance, which begins at an initial point  (Shay: [0055], [0071], and [0075] "At the end of the decent phase 6, the aircraft 2 enters a low altitude flight phase 14, which may be defined by the airport and its ATC systems by a series of waypoints that the aircraft must pass through as the aircraft lands at the airport [position based guidance in second segment]. In the embodiment shown in FIG. 1, a merge point 16 [second segment of descent begins at initial point] establishes a transition between the descent phase 6 of the aircraft's flight trajectory to the low altitude phase 14. A final approach fix 18 aligns the aircraft 2 for its final descent to a touchdown point 20 on the airport's runway 22."  Also, "A Dijkstra algorithm can be used to generate a series of waypoints that expands outward from the aircraft's current position or another selected starting point, interactively considering every waypoint that requires optimization for a parameter [optimal guidance trajectory] (e.g., the least amount of fuel burn or least amount of time), moving from waypoint to waypoint until the algorithm reaches the destination or a point where the reference trajectory can be rejoined [prior to position based guidance where second segment of descent begins at initial point]."  Also, "The phases include climb, cruise, descent to the Mach-CAS transition altitude, constant CAS descent to a metering fix with a speed constraint or a CAS descent to the 250 KT deceleration altitude, a deceleration to the maneuvering speed for intercepting the final approach phase, descent and decelerating configuration on the final phase." Note that Shay uses the location/current position to identify waypoints for the flight path to follow to the airport in the low flight phase.  Waypoints are known to have coordinates and therefore using waypoints is position based guidance because the waypoints have a position associated with them. The position-based guidance can be broadly interpreted as using waypoint locations to guide the aircraft to the airport.  Additionally, once the optimized descent trajectory reaches transition point 16, the aircraft rejoins the trajectory and enters the low altitude flight phase. As further explained in [0057], for the low altitude flight phase, ATC develops a series of waypoints the aircraft must follow. Also note that waypoints have a location, and therefore, would be position based guidance.).
McDonald and Shay are considered to be analogous to the claim invention because they are in the same field of aircraft flight trajectories.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonald to incorporate the teachings of Shay to provide position-based guidance to the aircraft after the optimal trajectory segment because it provides the benefit of correcting the aircraft trajectory in order to land safely on the runway, while optimizing the descent trajectory.
20.	Regarding Claim 15, McDonald and Shay remains as applied above in Claim 14, and further, McDonald teaches the mathematical model is of a motion of the aircraft during the descent profile (McDonald: [0015]-[0016], [0018], and [0115] "In an embodiment, the step of modelling the performance of the aircraft in following the planned trajectory includes the application of environmental models to at least one characteristic of the aircraft to derive the expected deviations of the planned trajectory by the aircraft. In an embodiment, the at least one characteristic of the aircraft is modelled by an aircraft performance model associated with the aircraft [mathematical model].”  Also, "In an embodiment, the at least one characteristic further includes an expected speed [aircraft motion] of the aircraft in following the planned trajectory [during descent profile]."  Also, "Upon entering the objectives and constraints for a flight in the Flight Management System (FMS) of an aircraft, the FMS computes the optimized trajectory meeting these objectives and constraints using an Environmental Model A (EM A) and an Aircraft Performance Model A (APM A), the latter is a model of the aircraft's aerodynamic and propulsive behavior [mathematical model is of the motion of the aircraft].").
21.	Regarding Claim 16, McDonald and Shay remains as applied above in Claim 14, and further, McDonald teaches satisfying the altitude parameter includes the optimal guidance trajectory ending at a minimum altitude of the optimal guidance trajectory… (McDonald: [0095] and [0160]-[0161] "With reference to FIG. 1, there is illustrated a diagram showing an altitude profile of an aircraft 100 performing an example of an optimized procedural descent 102... In one example, Australian airspace specifically requires that the airspeed of an aircraft below 10,000 ft to be constrained to 250KCAS (250 below 10). This results in deceleration being achieved by a (near) level segment 104 at idle thrust (deceleration on profile). The descent continues at 250KCAS until at some stage, depending on operator procedures, further deceleration to minimum clean speed is initiated. From this point on the aircraft is decelerated on profile to final approach speed and the high lift devices (flaps or spoilers) are configured accordingly in steps. At final approach, thrust may be required to maintain airspeed and stabilize the aircraft for landing."  Also, "FIG. 10 provides a vertical profile of the IPI received from an arbitrary aircraft prior to commencing descent. In this example, the system 500 identifies: Two Idle Descent segments collectively referred as the Initial Descent segment. The initial descent starts from TOD, or just after TOD in case of a shallow segment initiating the descent, and ends at the start of the deceleration segment to 250KCAS at 10,000 ft Above Sea Level (ASL), generally around 10,500 ft ASL.").  
McDonald fails to explicitly teach the optimal guidance trajectory ending at a minimum altitude of the optimal guidance trajectory that is up-track of the initial point of the position-based guidance. Although McDonald does teach ending the performance path for the constrained descent as described in [0095]-[0096] and Figure 1.
However, in the same field of endeavor, Shay teaches the optimal guidance trajectory ending at a minimum altitude of the optimal guidance trajectory that is up-track of the initial point of the position-based guidance (Shay: [0055] and [0071] "At the end of the decent phase 6, the aircraft 2 enters a low altitude flight phase 14 [at minimum altitude], which may be defined by the airport and its ATC systems by a series of waypoints that the aircraft must pass through as the aircraft lands at the airport [position based guidance]. In the embodiment shown in FIG. 1, a merge point 16 [optimal guidance trajectory ends a altitude, initial point of position based guidance] establishes a transition between the descent phase 6 of the aircraft's flight trajectory to the low altitude phase 14. A final approach fix 18 aligns the aircraft 2 for its final descent to a touchdown point 20 on the airport's runway 22."  Also, "A Dijkstra algorithm can be used to generate a series of waypoints that expands outward from the aircraft's current position or another selected starting point, interactively considering every waypoint that requires optimization for a parameter (e.g., the least amount of fuel burn or least amount of time), moving from waypoint to waypoint until the algorithm reaches the destination or a point where the reference trajectory can be rejoined." Note that the optimal guidance trajectory ends at the altitude of the merge point 16 in Shay. The optimal guidance ends and position-based guidance begins. Since the waypoints (position-based guidance) start at some altitude indicated as the low flight phase, then therefore, optimal guidance ends at some minimum altitude. Also, the ending point of the optimal guidance is before the position-based guidance, the ending point of the optimal guidance trajectory ending at an altitude would inherently be up track.  Switching guidance methods would require some moment in time to pass to be up track to the initial point of the position-based guidance.).  
McDonald and Shay are considered to be analogous to the claim invention because they are in the same field of aircraft flight trajectories.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonald to incorporate the teachings of Shay to end the optimal trajectory for position-based guidance because it provides the benefit of correcting the aircraft trajectory in order to land safely on the runway, while the aircraft has altitude to maneuver.
22.	Regarding Claim 18, McDonald and Shay remains as applied above in Claim 14, and further, McDonald teaches the mathematical model includes mass as a state variable (McDonald: [0064] and [0066] "In an embodiment, the method comprises receiving aircraft characteristics from an aircraft flight management system, the aircraft characteristics including current mass and current speed."  Also, "In an embodiment, the method comprises projecting aircraft intent at a plurality of discrete change points defined by the reference trajectory for an aircraft and inferring the mass [mass as state variable] and speed of the aircraft at each of the change points.").  
23.	Regarding Claim 19, McDonald and Shay remains as applied above in Claim 14, and further, McDonald teaches the generating of the optimal guidance trajectory further comprises a parameterization of energy intervals for the mathematical models (McDonald: [0101] and [0121] "In one example, one method in which this can be performed is by accurate estimation of the total energy of the aircraft on descent, which may be performed implicitly by the FMS."  Also, "Effectively, the guidance strategy balances the error in predicted total energy with either potential energy or kinetic energy. When balancing with potential energy [parameterize energy], the reference altitude profile will be departed. When balancing with kinetic energy [parameterize energy], speed and time will be affected. Note that departing the reference altitude profile will also affect time but indirectly. Energy can also be added through the application of thrust or dissipated through the application of speed brakes. Either way it will be the guidance strategy commanding or instructing these active energy management actions [energy intervals].”). 
24.	Regarding Claim 20, McDonald and Shay remains as applied above in Claim 14, and further, McDonald teaches the generating of the optimal guidance trajectory further comprises a parameterization of altitude intervals for the mathematical model (McDonald: [0117] and [0170] "In a more general sense, the dimensions of the reference trajectory related to the parameters the AFCS is controlling to will be very accurate. These dimensions will be referred to as controlled. For example, in a path managed descent, the lateral path and altitude are controlled [parameterization of altitude]."  Also, "This integration can subsequently be performed for a particular set of Trajectory Related Input Variables (such as the target descent CAS and the mass of the aircraft). Upon reaching the trigger condition during the integration, the final value of the free variable can be compared against the value of that variable in the end trajectory change point. If, for example, the free variable is altitude, the final altitude of the prediction can then be compared to the altitude of the end trajectory change point.").  
25.	Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 20140358415 A1), in view of Shay (US 20170365178 A1), and in further view of Ghaemi (US 20190227637 A1).
26.	Regarding Claim 4, McDonald and Shay remains as applied above in Claim 1.
	McDonald and Shay fails to explicitly teach eliminating fast dynamic state variables in the mathematical model to create a reduced-order mathematical model and wherein the generating is based on the reduced-order mathematical model.
	However, in the same field of endeavor, Ghaemi teaches eliminating fast dynamic state variables in the mathematical model to create a reduced-order mathematical model and wherein the generating is based on the reduced-order mathematical model (Ghaemi: [0026] "At operation 210, fast dynamic state variables in the mathematical model are eliminated. Continuing to operation 215, a reduced-order mathematical model of the vehicle motion is derived as a set of differential algebraic equations.").
McDonald, Shay, and Ghaemi are considered to be analogous to the claim invention because they are in the same field of aircraft flight trajectories.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonald and Shay to incorporate the teachings of Ghaemi to create a simplified mathematical model because it provides the benefit of modeling and optimizing an aircraft trajectory to save fuel, time, and other operational considerations.
27.	Regarding Claim 10, McDonald and Shay remains as applied above in Claim 1.
McDonald and Shay fail to explicitly teach the generating of the optimal guidance trajectory further comprises performing a cost analysis based off of the performance characteristics.
However, in the same field of endeavor, Ghaemi teaches the generating of the optimal guidance trajectory further comprises performing a cost analysis based off of the performance characteristics (Ghaemi: [0005], [0026], and [0053] "In one aspect, the optimization problem is reformulated for flight activity without simplifying assumptions and using modern numerical methods to achieve guidance closer to optimum. In one embodiment, a method for optimizing vehicle guidance to minimize direct operating cost of a prescribed mission can include obtaining a mathematical model of a vehicle motion..."  Also, "The vehicle may be a fixed wing aircraft where the mathematical model is a representation of the performance characteristics for the aircraft including the specific engine configuration thereof."  Also, "The ultimate objective is an optimization system that determines the control history that yields the minimum Direct Operating Cost (DOC) [cost analysis] of the entire climb, cruise, and descent mission while satisfying the IFR and vehicle performance constraints [based on performance characteristics].").
McDonald, Shay, and Ghaemi are considered to be analogous to the claim invention because they are in the same field of aircraft flight trajectories.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonald and Shay to incorporate the teachings of Ghaemi to optimize cost of a flight trajectory because it provides the benefit saving time, money, and other operational considerations.
28.	Regarding Claim 17, McDonald and Shay remains as applied above in Claim 14.
	McDonald and Shay fails to teach eliminating fast dynamic state variables in the mathematical model to create a reduced-order mathematical model and wherein the generating is based on the reduced-order mathematical model.
	However, in the same field of endeavor, Ghaemi teaches eliminating fast dynamic state variables in the mathematical model to create a reduced-order mathematical model and wherein the generating is based on the reduced-order mathematical model (Ghaemi: [0026] "At operation 210, fast dynamic state variables in the mathematical model are eliminated. Continuing to operation 215, a reduced-order mathematical model of the vehicle motion is derived as a set of differential algebraic equations.").
McDonald, Shay, and Ghaemi are considered to be analogous to the claim invention because they are in the same field of aircraft flight trajectories.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McDonald and Shay to incorporate the teachings of Ghaemi to create a simplified mathematical model because it provides the benefit of modeling and optimizing an aircraft trajectory to save fuel, time, and other operational considerations.

Response to Arguments
29.	Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive.
30.	First, the applicant has alleged that the “applicant respectfully disagrees that Shay teaches operating the aircraft in according with the optimal guidance trajectory in a position-based guidance during a second segment of descent” and “nowhere is it taught in Shay, however, that the descent phase 6 is based on a mathematical model, as required by Claim 1.”  The examiner respectfully disagrees.
In response to the first argument filed 7/12/2022 on Pages 7-8, it appears that the applicant is arguing the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As was specifically stated in the non-final office action mailed 4/13/2022, McDonald was used to disclose the optimal descent path using the mathematical model. Shay was only used to disclose operating the aircraft in according with an optimal guidance trajectory prior to operating in a position-based guidance during a second segment of descent, which begins at an initial point.  Therefore, Shay is used to teach the first and second segments of the descent. Further, it would have been obvious to combine McDonald and Shay to determine an optimal guidance trajectory and a position-based guidance because it provides the benefit of correcting the aircraft trajectory in order to land safely on the runway, while optimizing the descent trajectory.
31.	Second, the applicant has alleged that “Shay is utterly silent towards the low altitude flight phase 14 being a position-based guidance phase” and “the low altitude flight phase 16 is not based on the relative position of the aircraft relative to the surface of the Earth but rather waypoint that are set by the ATC.”  The examiner respectfully disagrees.
The position-based guidance of the present claims can be broadly interpreted as the low altitude flight phase in Shay.  Shay uses the location/current position to identify waypoints for the flight path to follow to the airport in the low flight phase.  Waypoints are known to have coordinates and therefore using waypoints is position based guidance because the waypoints have a position associated with them. The position-based guidance can be broadly interpreted as using waypoint locations to guide the aircraft to the airport.  Additionally, once the optimized descent trajectory reaches transition point 16, the aircraft rejoins the trajectory and enters the low altitude flight phase. As explained in [0057], for the low altitude flight phase, ATC develops a series of waypoints the aircraft must follow. Also note that waypoints have a location, and therefore, would be position based guidance. Therefore, Shay teaches the low altitude flight phase is based on position because waypoints are a position and cures these deficiencies of McDonald.
32.	Third, the applicant has alleged that “the combination of McDonald in view of Shay is improper because the Office Action relies on information gleaned sole from the Applicant’s specification” and “the examiner does not rely on reasoning drawn from the references themselves to allegedly support the combination of McDonald and Shay in regards to Claim 1.” The examiner respectfully disagrees.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Additionally, McDonald teaches in [0094] to optimize the flight path into the destination airport for the pilot to save resources such as fuel and time.  Also, Shay teaches in [0021] to optimize the flight trajectory for fuel and time efficiency.  Both references provide the benefit of optimizing the flight of the aircraft to provide the benefit of efficiently saving resources including fuel and time.  Therefore, it would have been obvious to combine into a proper rejection because McDonald and Shay are in the same field of aircraft flight trajectories.
33.	Fourth, the applicant has alleged “a first segment based on a mathematical model, and a position-based guidance during a second segment of descent is not taught in McDonald in view of Shay.” The examiner respectfully disagrees. 
McDonald teaches an optimized flight trajectory using a mathematical model as explained [0007] and [0115]. However, since McDonald fails to explicitly teach the optimal guidance trajectory is operated prior to a position-based guidance during a second segment, Shay is used to cure the deficiencies. Note that Shay teaches the optimal guidance trajectory is determined to optimize parameters such as fuel burn and/or time while maintaining a separation of other aircraft or weather. The optimized descent is used to maintain a separation distance while optimizing fuel and/or time. For example, in Figure 13 and [0101], Shay explains the speed of the aircraft is adjusted to maintain a separation distance from aircraft with aircraft 64 while still optimizing the descent and avoiding ATC waypoints. Additionally, once the optimized descent trajectory reach transition point 16, the aircraft rejoins the trajectory and enters the low altitude flight phase. As explained in [0057], the low altitude flight phase, ATC develops a series of waypoints the aircraft must follow. Also note that waypoints have a location, and therefore, would be position based guidance.
34.	Fifth, the applicant has alleged “the Examiner is misconstruing Shay by stating that the end of the descent phase 6 is somehow up track of the merger point 16 of Shay, even though Shay very clearly defines the merge point 16 being where the low-altitude flight phase 14 and the descent phase 6 meet.”  The examiner respectfully disagrees.
The optimal guidance trajectory ends at a minimum altitude parameter as taught in [0095] and [0160]-[0161] of McDonald. Additionally, the optimal guidance trajectory ends at the altitude of the merge point 16 in Shay. The optimal guidance ends and position-based guidance begins. Note that since the waypoints (position-based guidance) start at some altitude indicated as the low flight phase, then therefore, optimal guidance ends at some minimum altitude. Also, the ending point of the optimal guidance is before the position-based guidance, the ending point of the optimal guidance trajectory ending at an altitude would inherently be up track.  Switching guidance methods would require some moment in time to pass to be up track to the initial point of the position-based guidance.                                                                                                                                                                                                                                            
35.	Sixth, the applicant has alleged “the Examiner further relies on hindsight to reach the claims” and “the only reference to the optimal guidance trajectory ending at a minimum altitude of the optimal guidance trajectory that is up track of the initial point of the position-based guidance is present in the Applicant’s specification as filed.”  The examiner respectfully disagrees.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Additionally, the optimal guidance trajectory ends at a minimum altitude as taught in McDonald.  As taught in [0095], McDonald performs the optimized descent until the flight trajectories is constrained at a minimum altitude. The minimum altitude is taught in [0160]-[0161] to end the initial descent of the optimized trajectory.  Additionally, Shay teaches that the low altitude phase is the start of the position-based guidance which would have some altitude assigned to it.
36.	Seventh, the applicant has alleged “the optimal guidance trajectory ending at a minimum altitude of the optimal guidance trajectory that is up track of the initial point of the position-based guidance is not taught in McDonald in view of Shay.”  The examiner respectfully disagrees.
As taught in [0095], McDonald performs the optimized descent until the flight trajectories is constrained at a minimum altitude. The minimum altitude is taught in [0160]-[0161] to end the initial descent of the optimized trajectory.  Shay teaches that the low altitude phase is the start of the position-based guidance which would have some altitude assigned to it and the optimal guidance trajectory ends at the merge point in Shay. The optimal guidance ends and position-based guidance begins. Note that since the waypoints (position-based guidance) start at some altitude indicated as the low flight phase, then therefore, optimal guidance ends at some minimum altitude. Also, the ending point of the optimal guidance is before the position-based guidance, the ending point of the optimal guidance trajectory ending at an altitude would inherently be up track.  Switching guidance methods would require some moment in time to pass to be up track to the initial point of the position-based guidance.  Therefore, McDonald in view of Shay teaches all of the limitations of Claim 1 and Claim 3.
37.	Eight, the applicant has alleged “the Examiner relies on misconstruing Shay, specifically by misconstruing the descent phase 6 and the low altitude phase 16 of Shay, to teach the first segment of descent, based on the mathematical model, and the position-based guidance as required by Claim 14.”  The examiner respectfully disagrees.
In response to the first argument filed 7/12/2022 on Pages 7-8, it appears that the applicant is arguing the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As was specifically stated in the non-final office action mailed 4/13/2022, McDonald was used to disclose the optimal descent path using the mathematical model. Shay was only used to disclose operating the aircraft in according with an optimal guidance trajectory prior to operating in a position-based guidance during a second segment of descent, which begins at an initial point.  Therefore, Shay is used to teach the first and second segments of the descent. Further, it would have been obvious to combine McDonald and Shay to determine an optimal guidance trajectory and a position-based guidance because it provides the benefit of correcting the aircraft trajectory in order to land safely on the runway, while optimizing the descent trajectory.
The position-based guidance of the present claims can be broadly interpreted as the low altitude flight phase in Shay.  Shay uses the location/current position to identify waypoints for the flight path to follow to the airport in the low flight phase.  Waypoints are known to have coordinates and therefore using waypoints is position based guidance because the waypoints have a position associated with them. The position-based guidance can be broadly interpreted as using waypoint locations to guide the aircraft to the airport.  Additionally, once the optimized descent trajectory reaches transition point 16, the aircraft rejoins the trajectory and enters the low altitude flight phase. As explained in [0057], for the low altitude flight phase, ATC develops a series of waypoints the aircraft must follow. Also note that waypoints have a location, and therefore, would be position based guidance. Therefore, Shay teaches the low altitude flight phase is based on position because waypoints are a position and cures these deficiencies of McDonald.
38.	Ninth, the applicant has alleged “the rejection would still fail as the Examiner relies purely on hindsight to teach the first segment of descent, based on the mathematical model, and the position-based guidance as required by Claim 14.”  The examiner respectfully disagrees.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Additionally, McDonald teaches in [0094] to optimize the flight path into the destination airport for the pilot to save resources such as fuel and time.  Also, Shay teaches in [0021] to optimize the flight trajectory for fuel and time efficiency.  Both references provide the benefit of optimizing the flight of the aircraft to provide the benefit of efficiently saving resources including fuel and time.  Therefore, it would have been obvious to combine into a proper rejection because McDonald and Shay are in the same field of aircraft flight trajectories.
39.	Tenth, the applicant has alleged “the Examiner relies on misconstruing Shay in order to reach the claims by somehow concluding that the descent phase 6 ends up track of an initial point of the low altitude phase 16.”  The examiner respectfully disagrees.
The optimal guidance trajectory ends at a minimum altitude parameter as taught in [0095] and [0160]-[0161] of McDonald. Additionally, the optimal guidance trajectory ends at the altitude of the merge point 16 in Shay. The optimal guidance ends and position-based guidance begins. Note that since the waypoints (position-based guidance) start at some altitude indicated as the low flight phase, then therefore, optimal guidance ends at some minimum altitude. Also, the ending point of the optimal guidance is before the position-based guidance, the ending point of the optimal guidance trajectory ending at an altitude would inherently be up track.  Switching guidance methods would require some moment in time to pass to be up track to the initial point of the position-based guidance.                                                                                                                                                                                                                                            
40.	Eleventh, the applicant has alleged “the rejection would still fail as the Examiner relies purely on hindsight to teach the optimal guidance trajectory ending at a minimum altitude that is up track of the initial point of the position-based guidance as required by Claim 16.”  The examiner respectfully disagrees.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Additionally, the optimal guidance trajectory ends at a minimum altitude as taught in McDonald.  As taught in [0095], McDonald performs the optimized descent until the flight trajectories is constrained at a minimum altitude. The minimum altitude is taught in [0160]-[0161] to end the initial descent of the optimized trajectory.  Additionally, Shay teaches that the low altitude phase is the start of the position-based guidance which would have some altitude assigned to it.
41.	Twelfth, the applicant has alleged “the optimal guidance trajectory ending at a minimum altitude of the optimal guidance trajectory that is up track of the initial point of the position-based guidance is not taught by McDonald in view of Shay.”  The examiner respectfully disagrees.
As taught in [0095], McDonald performs the optimized descent until the flight trajectories is constrained at a minimum altitude. The minimum altitude is taught in [0160]-[0161] to end the initial descent of the optimized trajectory.  Shay teaches that the low altitude phase is the start of the position-based guidance which would have some altitude assigned to it and the optimal guidance trajectory ends at the merge point in Shay. The optimal guidance ends and position-based guidance begins. Note that since the waypoints (position-based guidance) start at some altitude indicated as the low flight phase, then therefore, optimal guidance ends at some minimum altitude. Also, the ending point of the optimal guidance is before the position-based guidance, the ending point of the optimal guidance trajectory ending at an altitude would inherently be up track.  Switching guidance methods would require some moment in time to pass to be up track to the initial point of the position-based guidance.  Therefore, McDonald in view of Shay teaches all of the limitations of Claim 14 and Claim 16.
42.	McDonald (US 20140358415 A1), in view of Shay (US 20170365178 A1), and in further view of Ghaemi (US 20190227637 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
43.	Claims 1-20 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
44.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
King (US 4825374 A)



Conclusion
45.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663